 1                                               THE HONORABLE SHARON L. GLEASON

 2   Suzanne L. Elliott
     Law Office of Suzanne Lee Elliott
 3   1300 Hoge Building
     705 Second Avenue
 4
     Seattle, WA 98104-1705
 5   (206) 623-0291
     suzanne-elliott@msn.com
 6
     Mark A. Larrañaga,
 7   Walsh & Larrañaga
     140 Lakeside Ave., Suite #338-A
 8   Seattle, WA 98122
     (206) 972-0151
 9   Mark@jamlegal.com
10   Theresa M. Duncan
11   Duncan Earnest, LLC
     222 East Marcy Street
12   Suite 1
     Santa Fe, NM 87501
13   505-710-6586
     teri@duncanearnest.com
14
     Attorneys for Defendant John P. Smith
15

16                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA
17

18
      UNITED STATES OF AMERICA,
19
                   Plaintiff,
20
            vs.                                     No. 3:16-cr-0086-SLG
21
      JOHN PEARL SMITH, II,
22
                   Defendant.
23

24      DEFENDANT JOHN PEARL SMITH’S PROPOSED TRIAL SCHEDULE

25


       DEFENDANT JOHN PEARL SMITH’S PROPOSED
       TRIAL SCHEDULE
        Case 3:16-cr-00086-SLG Document 1100 Filed 07/08/21 Page 1 of 5
       U.S. v. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1            On July 1, 2021, this Court held a status conference to discuss scheduling following

 2   the government’s withdrawal of its notice to seek the death penalty against Defendant John
 3   Pearl Smith, II (ECF 1095). After hearing from the defense regarding a potential scheduling
 4
     conflict, this Court set the trial date for October 18, 2021, but also asked the parties to set
 5
     aside three weeks beginning December 6, 2021, as an alternative date. The Court indicated
 6
     it would finalize the trial date at a status conference scheduled for August 31, 2021.
 7
              The Court then ordered the parties to submit a proposed trial schedule by July 8,
 8
     2021. Defense counsel has conferred with the government regarding a proposed schedule,
 9
     but the parties were unable to reach agreement. Because the Court set two potential trial
10

11   dates, Mr. Smith proposes two alternative schedules below.

12
                                 OCTOBER 18, 2021, TRIAL SCHEDULE
13
     July 19, 2021:          Parties to produce remaining Jencks material pursuant to 18 U.S.C.
14                           § 3500; Fed. R. Crim. P. 26.2.1

15   Aug. 16, 2021:          Deadline for parties to provide the Court with a joint witness list for
                             trial.2
16
     Aug. 23, 2021:          Government Fed. R. Evid. (FRE) 404(b) Notice Due. Government to
17                           file ex parte any previously undisclosed 18 U.S.C. § 3432 witness
                             information along with arguments addressing why any information
18
                             should not be furnished to the defense.
19

20   1
       As Mr. Smith noted in his notice of information for the July 1, 2021, status conference,
     because of the pandemic, much of the witness interviewing necessary to prepare for the
21   defense case had to be postponed and only recently restarted in full. We anticipate needing
     the approximately six weeks between receiving Jencks and submitting a witness list to
22   contact (or re-locate) and interview guilt-innocence related witnesses.
     2
23     Although 18 U.S.C. § 3432 no longer applies, this Court still retains discretion to order the
     parties to file a witness list and doing so will allow the parties to streamline trial preparations
24   and will facilitate a more orderly presentation of evidence at trial. See United States v. W.R.
     Grace, 526 F.3d 499, 513 (9th Cir. 2008) (holding district court did not abuse its discretion
25   in requiring government to disclose its final witness list a year before trial).


         DEFENDANT JOHN PEARL SMITH’S PROPOSED
         TRIAL SCHEDULE
          Case 3:16-cr-00086-SLG Document 1100 Filed 07/08/21 Page 2 of 5
         U.S. v. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1   Sept. 6, 2021:          Exhibit lists filed with the Court

 2   Sept. 13, 2021:         All pretrial motions, including discovery motions, Daubert motions,
                             and motions in limine.3
 3
     Sept. 20, 2021:         Trial briefs, jury instructions, verdict forms, and requested voir dire
 4
                             filed and provided to the Court.
 5
     Sept. 27, 2021:         Responses to pretrial motions; objections to jury instructions, verdict
 6                           forms, and requested voir dire

 7
     Oct. 4, 2021:           Replies, if any, to pretrial motions; responses to objections
 8
     Oct. 6, 2021:           Final pretrial conference: Defense provided with all remaining 18
 9                           U.S.C. § 3432 material.
10   Oct. 18, 2021:          Jury selection / trial begins
11

12
                                DECEMBER 6, 2021, TRIAL SCHEDULE
13
     July 19, 2021:          Parties to produce remaining Jencks material pursuant to 18 U.S.C.
14                           § 3500; Fed. R. Crim. P. 26.2.

15   Sept. 8, 2021:          Deadline for parties to provide the Court with a joint witness list for
                             trial.
16
     Sept. 15, 2021:         Government Fed. R. Evid. (FRE) 404(b) Notice Due. Government to
17                           file ex parte any previously undisclosed 18 U.S.C. § 3432 witness
                             information along with arguments addressing why any information
18                           should not be furnished to the defense.
19
     Nov. 1, 2021:           Exhibit lists filed with the Court
20
     Nov. 8, 2021:           All pretrial motions, including discovery motions, Daubert motions,
21                           and motions in limine.

22   Nov. 15, 2021:          Trial briefs, jury instructions, verdict forms, and requested voir dire
                             filed and provided to the Court.
23

24   3
      Although the parties have filed quite a few motions already, the dismissal of the death
     penalty and the elimination of a penalty phase will require the parties to reconfigure their
25   evidentiary presentations and objections, which may require additional motions practice.


         DEFENDANT JOHN PEARL SMITH’S PROPOSED
         TRIAL SCHEDULE
          Case 3:16-cr-00086-SLG Document 1100 Filed 07/08/21 Page 3 of 5
         U.S. v. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1
     Nov. 22, 2021:        Responses to pretrial motions; objections to jury instructions, verdict
 2                         forms, and requested voir dire
 3   Nov. 27, 2021:        Replies, if any, to pretrial motions; responses to objections
 4
     Nov. 29, 2021:        Final pretrial conference: Defense provided with all remaining 18
 5                         U.S.C. § 3432 material.

 6   Dec. 6, 2021:         Jury selection / trial begins

 7
            DATED this 8th day of July 2021.
 8
                                                   /s/Suzanne Lee Elliott
 9                                                 Law Office of Suzanne Lee Elliott
                                                   1300 Hoge Building
10                                                 705 Second Avenue
                                                   Seattle, Washington 98104
11                                                 Phone (206) 623-0291
12                                                 Fax (206) 623-2186
                                                   Email: Suzanne-elliott@msn.com
13
                                                   /s/ Mark A. Larrañaga
14                                                 Mark A. Larrañaga,
                                                   Walsh & Larrañaga
15                                                 140 Lakeside Ave., Suite #338-A
                                                   Seattle, WA 98122
16                                                 Phone: 206-972-0151
                                                   Mark@jamlegal.com
17
                                                   /s/ Theresa Duncan
18
                                                   Duncan Earnest, LLC
19                                                 222 East Marcy Street
                                                   Suite 1
20                                                 Santa Fe, NM 87501
                                                   505-710-6586
21                                                 teri@duncanearnest.com

22                                                 Attorneys for Defendant John P. Smith
23

24

25


       DEFENDANT JOHN PEARL SMITH’S PROPOSED
       TRIAL SCHEDULE
        Case 3:16-cr-00086-SLG Document 1100 Filed 07/08/21 Page 4 of 5
       U.S. v. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1                 Certificate of Service

 2   I certify that I electronically filed the
     foregoing, and any attachments, with the Clerk
 3   of court for the U.S. District Court for the
     District of Alaska by using the district’s
 4
     CM/ECF system on July 8, 2021. All
 5   participants are registered CM/ECF users and
     will be served by the district’s CM/ECF
 6   system.

 7
     /s/ Theresa M. Duncan
 8   Theresa M. Duncan

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


       DEFENDANT JOHN PEARL SMITH’S PROPOSED
       TRIAL SCHEDULE
        Case 3:16-cr-00086-SLG Document 1100 Filed 07/08/21 Page 5 of 5
       U.S. v. SMITH, NO. 3:16-CR-0086-SLG-DMS
